Appeal from a judgment of the Genesee County Court (Robert C. Noonan, J.), rendered April 28, 2004. The judgment convicted *1251defendant, upon a jury verdict, of grand larceny in the third degree and criminal possession of a forged instrument in the second degree (five counts).
It is hereby ordered that the judgment so appealed from be and the same hereby is unanimously affirmed.
Memorandum: Defendant appeals from a judgment convicting him after a jury trial of one count of grand larceny in the third degree (Penal Law § 155.35) and five counts of criminal possession of a forged instrument in the second degree (§ 170.25). County Court properly refused to suppress items seized from defendant. The items were seized during the execution of search warrants that were properly issued upon probable cause (see generally People v Ashley, 2 AD3d 1321, 1322 [2003], lv denied 4 NY3d 851 [2005]), based in part on information provided by other law enforcement officers to the officer who appeared before the Magistrate (see People v Laughing, 288 AD2d 885, 886-887 [2001]).
Defendant further contends that the court erred in refusing to preclude the People from presenting certain Molineux evidence. Contrary to defendant’s contention, the evidence at issue was properly admitted. “Where[, as here,] identity is in issue and has not been conclusively established, evidence relevant to identification is admissible notwithstanding its incidental proof of guilt of a crime other than those charged” (People v Battles, 83 AD2d 164, 166 [1981]), and the evidence challenged by defendant was relevant to identification. We thus conclude that the probative value of the evidence outweighed any prejudice to defendant (see id. at 167; see generally People v Burkett, 12 AD3d 1196, 1196-1197 [2004], lv denied 4 NY3d 762 [2005]).
We have examined defendant’s remaining contention and conclude that it is without merit. Present—Hurlbutt, J.P., Scudder, Gorski, Martoche and Smith, JJ.